1                                     UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                     ***
      U.S. BANK NATIONAL ASSOCIATION,
4     TRUSTEE UNDER POOLING AND
      SERVICING AGREEMENT DATED AS OF
5                                                         2:20-cv-00382-JCM-VCF
      SEPTEMBER 1, 2005 WACHOVIA
      MORTGAGE LOAN TRUST MORTGAGE                        ORDER
6
      LOAN ASSET-BACKED CERTIFICATES
7     SERIES 2005-1 WMCI,

8
                            Plaintiffs,

9
      vs.
      UNITED STATES OF AMERICA; DOES 1
10    through 50, and ROES 1 through X, inclusive,

11                          Defendants.

12          Before the Court is the United States of America’s Motion for Extension of Time to Respond to

13   Complaint (ECF No. 4).

14          The parties have filed a Joint Status Report (ECF No. 8). Plaintiff does not object to the United

15   States’ Motion for an extension. Id.

16          Accordingly, IT IS HEREBY ORDERED that the telephonic hearing on the United States of

17   America’s Motion for Extension of Time to Respond to Complaint (ECF No. 4) scheduled for 1:00 PM,

18   April 3, 2020, is VACATED.

19          IT IS FURTHER ORDERED that the United States of America’s Motion for Extension of Time

20   to Respond to Complaint (ECF No. 4) is GRANTED.

21          IT IS FURTHER ORDERED that the United States may have up to and including April 27,

22   2020, to file its response to the Complaint.

23          IT IS FURTHER ORDERED that a telephonic discovery hearing is scheduled for 10:00 AM,

24   May 18, 2020.

25
1           The call-in telephone number is (888)273-3658, access code: 3912597. The call must be made

2    five minutes prior to the hearing time. The court will join the call and convene the proceedings. To

3    improve sound quality, the parties should use a land line, at all possible. The use of a speaker phone

4    during the proceedings is prohibited.

5           DATED this 25th day of March, 2020.
                                                                  _________________________
6                                                                 CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
